DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz Huber (DE 10137713 A1) (hereinafter Huber).
Regarding claims 1 and 10, Huber discloses a method of dismantling adhesion structure comprising a pair of adherends that are made of the same material or different materials and dielectric adhesive sheet (5) that is interposed between the pair of adherends and bonds the pair of adherends to each other, the dielectric adhesive sheet comprising: a thermoplastic resin (3) and carbon black fillers (¶0023; ¶0036), the method comprising: 
step of heating the dielectric adhesive sheet (5) by induction heating (¶0039) to heat and melt the adhesive. Thereafter, it would have been obvious to pull apart the substrate 1 and 5 in order to dismantle them. 
Regarding claim 9, Huber discloses the use of nickel powder and/or carbon black fillers within thermoplastic adhesive (¶0012-¶0023). It would have been obvious to use appropriate amount of filler material within thermoplastic adhesive to assure the materials bonded securely and they can be dismantled as well. 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber as applied to claims 1, 9 and 10 above, and further in view of Suzuki et al. (US Pub. No.: 2010/0129658 A1) (hereinafter Suzuki).
Regarding claim 2, the limitations of claim 1 are taught by Huber as cited above. Huber is silent about the use of shear force to dismantle adhesion structure. However, such a force is well common and well known within the art as disclosed by Suzuki. 
Suzuki discloses method of detaching two plates adhered via adhesive sheet of a curable resin layer. Suzuki discloses detaching method by moving two plates, which are adhered via an adhesive sheet to a curable resin layer, relatively parallel to each other to produce a shear stress that causes rupture of the adhesive sheet or curable resin layer (¶0039). Thus, the application of shear stress/force to dismantle plates is well known within the art. It would have been obvious to a person of ordinary skill in the art to utilize readily available technique of applying shear stress to dismantle an adhesion structure.  
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber as applied to claims 1, 9 and 10 above, and further in view of Niwa et al. (US Pub. NO.: 2016/0053140 A1).
Regarding claims 3 and 7, the limitations of claim 1 are taught by Huber. Huber is silent about applying out-of-plane direction force to the pair of adherends along adhesive surface. 
Niwa also discloses a process of dismantling an adhesion structure. Niwa discloses a gap is formed between plate (32 and 12) (Fig. 3). The process discloses hooking a kite string (6) on the kite string pulling portion (33) of the glass and pulling the kite string, the force is applied in the normal direction (corresponding to out-of-plane directional force) of the glass plate to thereby peel the glass plate and the slide glass (32) (Fig. 3; ¶0182). Thus, the use of force in normal direction to dismantle an adhesion structure is well known within the art. It would have been obvious to a person of ordinary skill in the art to use readily available technique to dismantle adhesion structure. 

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber as applied to claims 1, 9 and 10 above, and further in view of Niimi et al. (US Pub. No.: 2017/0152404 A1) (hereinafter Niimi).
Regarding claims 4 and 5, the limitations of claim 1 are taught by Huber. Huber is silent about inserting a wire between adhesive sheet and pair of adherends. 
Niimi also discloses a method dismantling an adhesion structure. The method discloses heating the transparent adhesive material (1) locally by an electrical resistive heating; thereafter applying the load by liner member (5). By hanging the linear member 5 and pulling to the vertically downward direction at the constant force in the state of that the transparent adhesive material 1 is softened by heating, the linear member 5 is moved down gradually in the layer of the transparent adhesive material 1, thereby the transparent adhesive material 1 can be divided without applying excessive force (¶0084-¶0087; Fig. 2a-2c).  Niimi further discloses applying peeling force to dismantle structures (¶0060-¶0068). The benefit of doing so would have been to separate the two components without excessive force.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber as applied to claims 1, 9 and 10 above, and further in view of Miki et al. (US Pub. No.: 2013/0118692 A1) (hereinafter Miki).
Regarding claim 6, the limitation of claim 1 are taught by Huber. Huber is silent about suction force during dismantling process. Miki also discloses a process of detaching plates which are bonded together with double-sided adhesive sheet. The dismantling process uses suction force on to at least one of two plates. Thus, the use of suction force to dismantle an adhesion structure is well known. 
Given the wealth of knowledge, it would have been obvious to a person of ordinary skill in the art at the time of invention to use suction force as taught by Miki within the method of dismantling an adhesion structure as taught by Huber. The benefit of doing so would have been to dismantle the adhesion structure without applying force on edge of plates. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber as applied to claims 1, 9 and 10 above, and further in view of Kirsten (US Pat. No.: 7,407,704 B2).
Regarding claim 8, the limitations of claim 1 are taught by Huber as cited above. Huber discloses the use of electrical current to heat the adhesive by means of induction coil. However, Huber is silent about the frequency range electrical output and duration of application.
Kirsten also discloses an adhesion separation of bonded joints. The method discloses applying alternating electromagnetic fields to heat the adhesive layer. Kirsten discloses that when using nanoscale particles in the context of this invention, the electromagnetic radiation can be made use of in a particularly effective manner. This is demonstrated particularly clearly in that even in the lower frequency range from about 50 kHz or 100 kHz up to 100 MHZ, almost any frequency can be used in order to produce the amount of heat in the adhesive matrix required to separate the matrix in the bonded joint. The choice of the frequency used may thus be guided by the equipment available and the signal receivers used, wherein obviously care must be taken to see that unwanted fields are not radiated (¶0024). Thus, Kirsten discloses the use of frequency range from 50 kHz up to 100 MHz to assure the bond is broken. It would have been obvious to use appropriate amount of energy to assure 100 MHz frequency is obtained. 
Given the wealth of knowledge, it would have been obvious to a person of ordinary skill in the art at the time of invention to apply high-frequency voltage at a frequency of 50 kHz to 100 MHz for adequate time period to assure the adhesive is heated enough to dismantle the adhesion structure. The benefit of doing so would have been to heat adhesive for dismantling. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746